DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
Claims 1-9 and 12 are amended. Claims 10-11 are cancelled. Claims 13-17 are newly entered. Claims 1-9 and 12-17 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In the rewriting of the claims to replace all instances of the original terminology with brand new terminology, the applicant has failed to check for basic grammar and spelling (e.g. final line of claim 1: “vet” instead of ‘vent’; claim 14: “as a greater thickness” instead of ‘has a greater thickness’). Additionally, there are instances where the new terminology is merely inserted after the original terminology without deleting the original (e.g. claim 2: “said exhaust duct the extraction tunnel”). This is not intended as a comprehensive list but rather a general indication of the current state of the claims.
	Additionally, some claims do not appear to properly depend from their intended prior claim. For example, claim 14 depends from claim 1 and recites “another thermal block”. However, no thermal blocks have been defined in claim 1. Thermal blocks are not introduced until claim 3.
	Applicant is requested to thoroughly review the claims for spelling, grammar, double inclusion/deletion, antecedent basis, and dependency defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 8,704,076) in view of Fenton (US 4,065,936), Gaiser (US 9,954,157), Houfuku (US 8,091,615), and McLarty (US 4,463,569).

Regarding claim 1, Braun teaches an air conditioning (Col. 2:32-33) module mounted to a wall (2.1) comprising: a thermoelectric cell (10) having first and second sides (Col. 6:3-8); a supply tunnel wall defining a supply air heat exchange tunnel (15; walls are the external parts of 15 which contain and guide the flow; see Fig. 1) configured to receive (at 13) and condition (at 12) air from a room (2) to produce conditioned air, and wherein the supply tunnel wall is configured to be connected to the first side of the thermo electric cell (see Fig. 1); a supply air duct (portion immediately downstream from 12) receives the conditioned air supply from the supply air heat exchange tunnel (Fig. 1); an extraction tunnel wall (15’; walls are the external parts of 15’ which contain and guide the flow; see Fig. 1) configured to be connected to the second side of the thermo electric cell (Fig. 1) and vent unwanted thermal energy (from 16’);
Braun does not teach a supply air baffle.
McLarty teaches that it is old and well-known in the art to provide a supply air duct (70) with a supply air baffle (72) for directing the conditioned air in a chosen direction.
It would have been obvious to one of ordinary skill in the art to provide such a baffle to the device of Braun in order to allow for the adjustable direction of conditioned airflow according to the whims of the user, including parallel to a wall.
Braun does not teach that the portion of tunnel wall attached to a thermoelectric cell is thicker than portions which are not.
Fenton teaches that, in systems having an air conditioning duct (18) and exhaust duct (15) each comprising side walls (13, 14, 20, 21; and 16, 17, 22, 23; see Fig. 1) with thermoelectric cells (11) attached therebetween (Fig. 1) it is old and well-known to form the sidewalls of each duct attached to the thermoelectric cells (13, 14; and 16, 17) with a greater thickness than the duct sidewalls which do not engage with the thermoelectric cells (20, 21; and 22, 23; see Fig. 1).
It would have been obvious to one of ordinary skill to form the duct walls of Braun which engage with the thermoelectric cells thicker than the other duct walls, as taught by Fenton, as these portions of the ducts will be the areas of greatest thermal gradient and stress in the device.
Braun does not teach that the two tunnels are angled between 30 and 90 degrees relative to each other but rather parallel or counterflow (180 degree difference).
Gaiser teaches that it is old and well-known in the art to form devices with air conditioning duct (1) and exhaust duct (2) attached to opposite sides of thermoelectric cells (3) with orientations between the air conditioning and exhaust ducts that are either parallel (0 degree offset; Fig. 3a-c), counterflow (parallel, 180 degree offset; Fig. 2a-b), or angled at 90 degrees (cross-flow; Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the duct orientations of Gaiser in the device of Braun as Gaiser teaches that they are all known art equivalents.
Braun does not teach the use of “substantially circular” tunnels with internal ribs.
Houfuku teaches a heat exchange tunnel that is substantially circular in cross section (Fig. 4a), comprises a plurality of ribs (23, 24; Fig. 4b) extending from the periphery toward the cross sectional center of the tunnel (Fig. 4b).
It would have been obvious to one of ordinary skill in the art to shape the tube of Braun in the circular means with internal ribs, as taught by Houfuku, in order to increase turbulence and thus thermal transfer in the air flow within the tube.

Regarding claim 8, Braun teaches an air conditioning (Col. 2:32-33) module mounted to a wall (2.1) comprising: a thermoelectric cell (10) having first and second sides (Col. 6:3-8); a supply tunnel wall defining a supply air heat exchange tunnel (15; walls are the external parts of 15 which contain and guide the flow; see Fig. 1) configured to receive (at 13) and condition (at 12) air from a room (2) to produce conditioned air, and wherein the supply tunnel wall is configured to be connected to the first side of the thermo electric cell (see Fig. 1); a supply air duct (portion immediately downstream from 12) receives the conditioned air supply from the supply air heat exchange tunnel (Fig. 1); an extraction tunnel wall (15’; walls are the external parts of 15’ which contain and guide the flow; see Fig. 1) configured to be connected to the second side of the thermo electric cell (Fig. 1) and vent unwanted thermal energy (from 16’);
Braun does not teach a supply air baffle.
McLarty teaches that it is old and well-known in the art to provide a supply air duct (70) with a supply air baffle (72) for directing the conditioned air in a chosen direction.
It would have been obvious to one of ordinary skill in the art to provide such a baffle to the device of Braun in order to allow for the adjustable direction of conditioned airflow according to the whims of the user, including parallel to a wall.
Braun does not teach that the portion of tunnel wall attached to a thermoelectric cell is thicker than portions which are not.
Fenton teaches that, in systems having an air conditioning duct (18) and exhaust duct (15) each comprising side walls (13, 14, 20, 21; and 16, 17, 22, 23; see Fig. 1) with thermoelectric cells (11) attached therebetween (Fig. 1) it is old and well-known to form the sidewalls of each duct attached to the thermoelectric cells (13, 14; and 16, 17) with a greater thickness than the duct sidewalls which do not engage with the thermoelectric cells (20, 21; and 22, 23; see Fig. 1).
It would have been obvious to one of ordinary skill to form the duct walls of Braun which engage with the thermoelectric cells thicker than the other duct walls, as taught by Fenton, as these portions of the ducts will be the areas of greatest thermal gradient and stress in the device.
Braun does not teach that the two tunnels are angled between 30 and 90 degrees relative to each other but rather parallel or counterflow (180 degree difference).
Gaiser teaches that it is old and well-known in the art to form devices with air conditioning duct (1) and exhaust duct (2) attached to opposite sides of thermoelectric cells (3) with orientations between the air conditioning and exhaust ducts that are either parallel (0 degree offset; Fig. 3a-c), counterflow (parallel, 180 degree offset; Fig. 2a-b), or angled at 90 degrees (cross-flow; Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the duct orientations of Gaiser in the device of Braun as Gaiser teaches that they are all known art equivalents.
Braun does not teach the use of “substantially circular” tunnels with internal ribs.
Houfuku teaches a heat exchange tunnel that is substantially circular in cross section (Fig. 4a), comprises a plurality of ribs (23, 24; Fig. 4b) extending from the periphery toward the cross sectional center of the tunnel (Fig. 4b).
It would have been obvious to one of ordinary skill in the art to shape the tube of Braun in the circular means with internal ribs, as taught by Houfuku, in order to increase turbulence and thus thermal transfer in the air flow within the tube.
Braun does not teach multiple sets of thermoelectric cells with ducts on each side.
It would have been obvious to one of ordinary skill in the art to increase the number of thermoelectric cell/duct assemblies, as taught above, to increase the capacity of the device as this amounts to a mere duplication of parts.
Alternatively, it is noted that each of Fenton (Fig. 3) and Gaiser (Figs. 4-5) teach the use of increased duct count systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Braun with more ducts, as taught by Fenton and/or Gaiser, in order to increase the efficiency and capacity of the device.


Regarding claim 1, Braun teaches an air conditioning (Col. 2:32-33) module mounted to a wall (2.1) comprising: a thermoelectric cell (10) having first and second sides (Col. 6:3-8); a supply tunnel wall defining a supply air heat exchange tunnel (15; walls are the external parts of 15 which contain and guide the flow; see Fig. 1) configured to receive (at 13) and condition (at 12) air from a room (2) to produce conditioned air, and wherein the supply tunnel wall is configured to be connected to the first side of the thermo electric cell (see Fig. 1); a supply air duct (portion immediately downstream from 12) receives the conditioned air supply from the supply air heat exchange tunnel (Fig. 1); an extraction tunnel wall (15’; walls are the external parts of 15’ which contain and guide the flow; see Fig. 1) configured to be connected to the second side of the thermo electric cell (Fig. 1) and vent unwanted thermal energy (from 16’); fans (13, 13’) are located at an end of each of the supply and extraction tunnels generating air flow through each (15 and 15’) tunnels; the extraction tunnel (15’) comprises at least one wall (outer walls which contain the airflow inside of 15’; see Fig. 1) attached to the thermos electric cell (see Fig. 1).
Braun does not teach a supply air baffle.
McLarty teaches that it is old and well-known in the art to provide a supply air duct (70) with a supply air baffle (72) for directing the conditioned air in a chosen direction.
It would have been obvious to one of ordinary skill in the art to provide such a baffle to the device of Braun in order to allow for the adjustable direction of conditioned airflow according to the whims of the user, including parallel to a wall.
Braun does not teach that the portion of tunnel walls attached to a thermoelectric cell is thicker than portions which are not.
Fenton teaches that, in systems having an air conditioning duct (18) and exhaust duct (15) each comprising side walls (13, 14, 20, 21; and 16, 17, 22, 23; see Fig. 1) with thermoelectric cells (11) attached therebetween (Fig. 1) it is old and well-known to form the sidewalls of each duct attached to the thermoelectric cells (13, 14; and 16, 17) with a greater thickness than the duct sidewalls which do not engage with the thermoelectric cells (20, 21; and 22, 23; see Fig. 1).
It would have been obvious to one of ordinary skill to form the duct walls of Braun which engage with the thermoelectric cells thicker than the other duct walls, as taught by Fenton, as these portions of the ducts will be the areas of greatest thermal gradient and stress in the device.
Braun does not teach that the two tunnels are angled between 30 and 90 degrees relative to each other but rather parallel or counterflow (180 degree difference).
Gaiser teaches that it is old and well-known in the art to form devices with air conditioning duct (1) and exhaust duct (2) attached to opposite sides of thermoelectric cells (3) with orientations between the air conditioning and exhaust ducts that are either parallel (0 degree offset; Fig. 3a-c), counterflow (parallel, 180 degree offset; Fig. 2a-b), or angled at 90 degrees (cross-flow; Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the duct orientations of Gaiser in the device of Braun as Gaiser teaches that they are all known art equivalents.
Braun does not teach the use of “substantially circular” tunnels with internal ribs.
Houfuku teaches a heat exchange tunnel that is substantially circular in cross section (Fig. 4a), comprises a plurality of ribs (23, 24; Fig. 4b) extending from the periphery toward the cross sectional center of the tunnel (Fig. 4b).
It would have been obvious to one of ordinary skill in the art to shape the tube of Braun in the circular means with internal ribs, as taught by Houfuku, in order to increase turbulence and thus thermal transfer in the air flow within the tube.
Braun, as modified, does not teach thermal transfer blocks.
Gaiser further teaches that thermal transfer blocks (4, 5, 40+, 50+) are used on both sides of thermoelectric cells (3, 30+) to attach them to air conditioning (1) and exhaust (2) tunnels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize thermal transfer blocks, as taught by Gaiser, in the device of Braun, as modified, in order to normalize the voltage requirements across thermoelectric cells experiencing differing temperatures or temperature gradients.

Regarding claims 2 and 9, Braun further teaches that the extraction tunnel (15’) comprises at least one wall (outer walls which contain the airflow inside of 15’; see Fig. 1) attached to the thermos electric cell (see Fig. 1).
Braun does not teach that the portion of wall attached to a thermoelectric cell is thicker than portions which are not.
Fenton teaches that, in systems having an air conditioning duct (18) and exhaust duct (15) each comprising side walls (13, 14, 20, 21; and 16, 17, 22, 23; see Fig. 1) with thermoelectric cells (11) attached therebetween (Fig. 1) it is old and well-known to form the sidewalls of each duct attached to the thermoelectric cells (13, 14; and 16, 17) with a greater thickness than the duct sidewalls which do not engage with the thermoelectric cells (20, 21; and 22, 23; see Fig. 1).
It would have been obvious to one of ordinary skill to form the exhaust duct walls of Braun which engage with the thermoelectric cells thicker than the other duct walls, as taught by Fenton, as these portions of the ducts will be the areas of greatest thermal gradient and stress in the device.

Regarding claims 4 and 5, Braun teaches fans (13, 13’) located at an end of each of the supply and extraction tunnels generating air flow through each (15 and 15’) tunnels.

Regarding claim 6, Braun teaches that the air conditioning system comprises a return air duct at one end (inlet to 13) to receive air from said room (2; Col. 2:32-33) and supply it to the supply air heat exchange tunnel for conditioning (Fig. 1).

Regarding claims 3, 14-15, and 17, Braun, as modified, does not teach thermal transfer blocks.
Gaiser further teaches that thermal transfer blocks (4, 5, 40+, 50+) are used on both sides of thermoelectric cells (3, 30+) to attach them to air conditioning (1) and exhaust (2) tunnels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize thermal transfer blocks, as taught by Gaiser, in the device of Braun, as modified, in order to normalize the voltage requirements across thermoelectric cells experiencing differing temperatures or temperature gradients.

Regarding claims 13 and 17, Houfuku further teaches that the heat exchange tunnel that is substantially circular in cross section (Fig. 4a) with the  plurality of ribs (23, 24; Fig. 4b) extending from the periphery toward the cross sectional center of the tunnel (Fig. 4b), comprises ribs wherein each rib tapers in cross section as the rib extends from the periphery (Fig. 4b) and adjacent ribs alternate in length between a first (23) and second (24) length (Fig. 4b).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Braun, Fenton, Gaiser, and Poccianti (US 2017/0254550).
Regarding claim 7, Braun, as modified, does not teach the input to the extraction tunnel from a wall cavity.
Poccianti teaches that it is old and well-known in building systems to provide external air (Fig. 4; “E”) to a wall cavity (Fig. 4; 4) and then exhaust this air to the environment (“U”; Fig. 4) in order to ventilate the exterior surface of the building.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the external air of Braun, modified, with such a wall cavity flow path, as taught by Poccianti, in order to ventilate the exterior walls of the room and increase the effectiveness of the system.

Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive.
Applicant asserts that none of the prior art teaches a device that “thermally isolates the thermal electric cells”. No claim language has been located that relates to this line of reasoning.
This same line of reasoning is included in the discussion of cross-flow in an attempt to disqualify Gaiser.
Finally, the issue of the claimed baffle has been addressed for the first time on the record above and will not be repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763